A careful consideration of the brief of counsel for appellant upon this application for a rehearing is persuasive that the original opinion is not sufficiently clear in respect to the actual holding of the court. Counsel reads the opinion to the effect that the essential element of a meritorious defense could not be established, unless the credits were sufficient to extinguish the entire indebtedness; but such was not the purpose of the writer. Indeed, the citation of National Fert. Co. v. Hinson, 103 Ala. 532, 15 So. 844, was intended as disclosing a right to relief, even though the credits did not suffice to extinguish the entire indebtedness.
Complainant in such event would be entitled to relief by way of such credits entered on the judgment. Such was the purpose of the writer in the following language used in the original opinion:
"The evidence for complainant as to these credits would not have justified a cancellation of the judgment, as they do not suffice for the extinguishment of the entire indebtedness, but only a decree granting such credits on the judgment. Nat. Fert. Co. v. Hinson, 103 Ala. 532, 15 So. 844."
This observation, so far as the actual decision of the case was concerned, may well have been omitted from the opinion, as the final result here rested in fact upon the finding that defendant's version on the question of credits was correct and to be followed.
Upon reconsideration we are not persuaded our original finding was incorrect, and the application for rehearing will be denied.
Application for rehearing overruled.
ANDERSON, C. J., and SAYRE, and THOMAS, JJ., concur.